      Case 1:21-cv-01229-JPB Document 6-2 Filed 03/31/21 Page 1 of 15




                UNITED STATES DISTRICT COURT
                NORTHERN DISTRICT OF GEORGIA
                      ATLANTA DIVISION

THE NEW GEORGIA PROJECT;
BLACK VOTERS MATTER FUND;
and RISE, INC.,

                 Plaintiffs,            No. 1:21-cv-1229-JPB

     v.

BRAD RAFFENSPERGER, in his
official capacity as the Georgia
Secretary of State; REBECCA
SULLIVAN, in her official capacity as
the Vice Chair of the Georgia State
Election Board; DAVID WORLEY, in
his official capacity as a member of
the Georgia State Election Board;
MATTHEW MASHBURN, in his
official capacity as a member of the
Georgia State Election Board; and
ANH LE, in her official capacity as a
member of the Georgia State Election
Board,

                 Defendants,

REPUBLICAN NATIONAL
COMMITTEE; NATIONAL
REPUBLICAN SENATORIAL
COMMITTEE; and GEORGIA
REPUBLICAN PARTY, INC.,

Proposed Intervenor-Defendants.

[PROPOSED] INTERVENOR-DEFENDANTS’ [PROPOSED] ANSWER
       Case 1:21-cv-01229-JPB Document 6-2 Filed 03/31/21 Page 2 of 15




      Intervenors—the Republican National Committee, National Republican

Senatorial Committee, and Georgia Republican Party, Inc.,—now answer

Plaintiffs’ complaint (Doc. 1). Unless expressly admitted below, every

allegation in the complaint is denied. When Intervenors say something “speaks

for itself,” they do not admit that the referenced material exists, is accurate, or

is placed in the proper context. Accordingly, Intervenors state:

                                        1.

      Data speak for themselves.

                                        2.

      Lawsuits, results, and quotes speak for themselves.

                                        3.

      The General Assembly passed SB 202, which speaks for itself. The other

allegations are legal arguments that require no response. “Voter Suppression

Bill” is not a title for SB 202—or a fitting one, since the bill makes it easier to

vote in Georgia.

                                        4.

      Denied.

                                        5.

      Quotes speak for themselves. The other allegations are legal arguments

that require no response.

                                        6.

      Quotes speak for themselves. Otherwise denied.




                                        1
       Case 1:21-cv-01229-JPB Document 6-2 Filed 03/31/21 Page 3 of 15




                                      7.

      Denied.

                                      8.

      Plaintiffs brought this action under 42 U.S.C. §1983 and §1988, but have

no valid claim.

                                      9.

      These legal arguments require no response.

                                     10.

      These legal arguments require no response.

                                     11.

      These legal arguments require no response.

                                     12.

      This Court could enter a declaratory judgment, but Plaintiffs are not

entitled to one.

                                     13.

      Intervenors lack sufficient information to admit or deny these

allegations.

                                     14.

      Intervenors lack sufficient information to admit or deny these

allegations.

                                     15.

      Intervenors lack sufficient information to admit or deny these

allegations.



                                      2
       Case 1:21-cv-01229-JPB Document 6-2 Filed 03/31/21 Page 4 of 15




                                       16.

      The first sentence is denied. Intervenors deny that SB 202 requires the

New Georgia Project to divert resources away from its mission. Intervenors

lack sufficient information to admit or deny the other allegations.

                                       17.

      Intervenors deny that SB 202 requires Black Voters Matter to divert

resources away from its mission. Intervenors lack sufficient information to

admit or deny the other allegations.

                                       18.

      Intervenors lack sufficient information to admit or deny these

allegations.

                                       19.

      The first sentence is denied. Intervenors deny that SB 202 requires Rise

to divert resources away from its mission. Intervenors lack sufficient

information to admit or deny the other allegations.

                                       20.

      The first sentence is admitted. The other allegations are legal arguments

that require no response.

                                       21.

      The first sentence is admitted. The other allegations are legal arguments

that require no response.




                                       3
       Case 1:21-cv-01229-JPB Document 6-2 Filed 03/31/21 Page 5 of 15




                                     22.

      The first sentence is admitted. The other allegations are legal arguments

that require no response.

                                     23.

      Intervenors lack sufficient information to admit or deny these

allegations.

                                     24.

      Intervenors lack sufficient information to admit or deny these

allegations.

                                     25.

      Data speak for themselves.

                                     26.

      Data speak for themselves.

                                     27.

      Intervenors lack sufficient information to admit or deny these

allegations.

                                     28.

      Data speak for themselves.

                                     29.

      Intervenors lack sufficient information to admit or deny these

allegations.




                                      4
       Case 1:21-cv-01229-JPB Document 6-2 Filed 03/31/21 Page 6 of 15




                                      30.

      Data speak for themselves.

                                      31.

      Data speak for themselves.

                                      32.

      Intervenors lack sufficient information to admit or deny these

allegations.

                                      33.

      Individuals vote for candidates, not racial groups. Election results and

data speak for themselves.

                                      34.

      Denied.

                                      35.

      Denied. States have a “compelling interest in preventing voter fraud.”

Purcell v. Gonzalez, 549 U.S. 1, 4 (2006).

                                      36.

      Lawsuits and judgments speak for themselves. Courts also rejected

lawsuits accusing Georgia of violating the right to vote in the November 2020

and January 2021 cycles. See, e.g., New Ga. Proj. v. Raffensperger, 976 F.3d

1278 (11th Cir. 2020); Black Voters Matter Fund v. Raffensperger, 478 F. Supp.

3d 1278 (N.D. Ga. 2020); Black Voters Matter Fund v. Raffensperger, No. 1:20-

cv-04869-SCJ, 2020 WL 7394457 (N.D. Ga. Dec. 16, 2020).




                                       5
       Case 1:21-cv-01229-JPB Document 6-2 Filed 03/31/21 Page 7 of 15




                                      37.

      Reports speak for themselves.

                                      38.

      Quotes speak for themselves.

                                      39.

     The first sentence is denied. Announcements speak for themselves.

                                      40.

      Quotes speak for themselves. The last sentence is denied.

                                      41.

      Election results, data, and enacted laws speak for themselves. Otherwise

denied.

                                      42.

      Enacted provisions and studies speak for themselves. The second

sentence is denied.

                                      43.

      Enacted provisions and demographic data speak for themselves. The

second sentence is denied.

                                      44.

      Enacted provisions speak for themselves. The second sentence is denied.

                                      45.

      Enacted provisions and prior policies speak for themselves. The second

sentence is denied.




                                      6
       Case 1:21-cv-01229-JPB Document 6-2 Filed 03/31/21 Page 8 of 15




                                     46.

      Enacted provisions speak for themselves. The second sentence is denied.

                                     47.

      Enacted provisions speak for themselves. Otherwise denied.

                                     48.

      Enacted provisions speak for themselves. The second sentence is denied.

                                     49.

      Enacted provisions speak for themselves. The second sentence is denied.

                                     50.

      Enacted provisions speak for themselves. Otherwise denied.

                                     51.

      Denied.

                                     52.

      From 1872 to 2002, Georgia had a Democratic governor, and Democrats

were a majority of the General Assembly. Intervenors do not doubt that racial

discrimination occurred during this period. But they deny that this history is

relevant to SB 202 or that SB 202 was motivated by racial discrimination.

                                     53.

      Prior policies speak for themselves. Intervenors lack sufficient

information about what the General Assembly “believed” in the 1860s.

                                     54.

      Prior policies and data speak for themselves.




                                      7
       Case 1:21-cv-01229-JPB Document 6-2 Filed 03/31/21 Page 9 of 15




                                      55.

      Prior policies speak for themselves.

                                      56.

      Election results and data speak for themselves.

                                      57.

      Prior policies, lawsuits, and quotes speak for themselves.

                                      58.

      Election results speak for themselves.

                                      59.

      Federal laws and objection letters speak for themselves. Intervenors lack

sufficient information to admit or deny the second sentence.

                                      60.

      Judicial decisions speak for themselves.

                                      61.

      Past discrimination can have continued effects in the present.

Intervenors deny that this observation has anything to do with this case.

                                      62.

      Appeals by political campaigns speak for themselves.

                                      63.

      Robocalls speak for themselves.

                                      64.

      Quotes speak for themselves.




                                        8
      Case 1:21-cv-01229-JPB Document 6-2 Filed 03/31/21 Page 10 of 15




                                     65.

      Quotes speak for themselves.

                                     66.

      Robocalls speak for themselves.

                                     67.

      Quotes and advertisements speak for themselves. Intervenors deny that

they committed or condoned any “racist tactics” or “attacks” during the 2020

presidential and senatorial campaign.

                                     68.

      Intervenors lack sufficient information to admit or deny these

allegations.

                                     69.

      Data speak for themselves.

                                     70.

      Data speak for themselves.

                                     71.

      Data speak for themselves.

                                     72.

      Data speak for themselves.

                                     73.

      Data speak for themselves.

                                     74.

      Data and studies speak for themselves.



                                        9
      Case 1:21-cv-01229-JPB Document 6-2 Filed 03/31/21 Page 11 of 15




                                       75.

      The second sentence is denied. What opponents of legislation call a bill

is both irrelevant and speaks for itself. Intervenors lack sufficient information

to admit or deny the rest.

                                       76.

      Intervenors restate and incorporate all prior paragraphs of this answer.

                                       77.

      These legal arguments require no response.

                                       78.

      These legal arguments require no response.

                                       79.

      Denied. Plaintiffs omit various other provisions of SB 202. On the whole,

the bill makes it easier to vote in Georgia.

                                       80.

      These legal arguments require no response.

                                       81.

      These legal arguments require no response.

                                       82.

      These legal arguments require no response.

                                       83.

      These legal arguments require no response.

                                       84.

      Quotes and turnout data speak for themselves. Otherwise denied.



                                       10
      Case 1:21-cv-01229-JPB Document 6-2 Filed 03/31/21 Page 12 of 15




                                     85.

     Fraud data speak for themselves. Otherwise denied.

                                     86.

     Denied.

                                     87.

     Intervenors restate and incorporate all prior paragraphs of this answer.

                                     88.

     These legal arguments require no response.

                                     89.

     These legal arguments require no response.

                                     90.

     These legal arguments require no response.

                                     91.

     History and data speak for themselves. These legal arguments require

no response.

                                     92.

     Denied.

                                     93.

     Denied.

         RESPONSE TO PLAINTIFFS’ PRAYER FOR RELIEF

     Plaintiffs are entitled to no relief, and this Court should enter judgment

against them.




                                     11
      Case 1:21-cv-01229-JPB Document 6-2 Filed 03/31/21 Page 13 of 15




              INTERVENORS’ AFFIRMATIVE DEFENSES

      1.    Plaintiffs’ fail to state a claim.

      2.    Plaintiffs lack standing.

      3.    Discovery might reveal facts that support additional defenses.

Intervenors reserve the right to raise those defenses later.

      This 31st day of March, 2021.



                                       Respectfully submitted,

                                       /s/ William Bradley Carver, Sr.
                                      John E. Hall, Jr.
 Tyler R. Green (pro hac vice         Georgia Bar No. 319090
 forthcoming)                         William Bradley Carver, Sr.
Cameron T. Norris (pro hac vice       Georgia Bar No. 115529
forthcoming)                          W. Dowdy White
CONSOVOY MCCARTHY PLLC                Georgia Bar No. 320879
1600 Wilson Boulevard                 HALL BOOTH SMITH, P.C.
Suite 700                             191 Peachtree Street NE
Arlington, VA 22209                   Suite 2900
(703) 243-9423                        Atlanta, GA 30303
                                      (404) 954-6967
                                      bcarver@hallboothsmith.com
                 Counsel for Proposed Intervenor-Defendants




                                         12
      Case 1:21-cv-01229-JPB Document 6-2 Filed 03/31/21 Page 14 of 15




           CERTIFICATE OF SERVICE AND CERTIFICATE
             OF COMPLIANCE WITH LOCAL RULE 5.1

      The foregoing was prepared in Century Schoolbook font, 13-point type,

one of the font and point selections approved by the Court in N.D. Ga. L.R.
5.1(C). I hereby certify that I electronically filed the foregoing PROPOSED

INTERVENOR-DEFENDANTS’ PROPOSED ANSWER with the Clerk of

Court using the CM/ECF electronic filing system, which will automatically
send e-mail notification of such filing to the following counsel of record and

serve as follows:

     Halsey G. Knapp, Jr.                            Marc E. Elias*
        Joyce Gist Lewis                           Uzoma Nkwonta*
     Adam Martin Sparks                               Jacob Shelly*
    Krevolin & Horst, LLC                         Zachary J. Newkirk
 One Atlantic Center, Ste. 3250                    Jyoti Jasrasaria*
 1201 West Peachtree St., NW                       Perkins Coie LLP
       Atlanta, GA 30309                   700 Thirteenth St., NW, Ste. 800
   hknapp@khlawfirm.com                     Washington, D.C. 20005-3960
    jlewis@khlawfirm.com                        melias@perkinscoie.com
   sparks@@khlawfirm.com                      unkwonta@perkinscoie.com
     Counsel for Plaintiffs                     jshelly@perkinscoie.com
                                              znewkirk@perkinscoie.com
                                             jjasrasaria@perkinscoie.com
                                                  Counsel for Plaintiffs
                                               *Motions for Pro Hac Vice
                                                      Forthcoming




                                     13
      Case 1:21-cv-01229-JPB Document 6-2 Filed 03/31/21 Page 15 of 15




     This 31st day of March, 2021.

                                   /s/ William Bradley Carver, Sr.
                                  John E. Hall, Jr.
Tyler R. Green (pro hac vice      Georgia Bar No. 319090
forthcoming)                      William Bradley Carver, Sr.
Cameron T. Norris (pro hac vice   Georgia Bar No. 115529
forthcoming)                      W. Dowdy White
CONSOVOY MCCARTHY PLLC            Georgia Bar No. 320879
1600 Wilson Boulevard             HALL BOOTH SMITH, P.C.
Suite 700                         191 Peachtree Street NE
Arlington, VA 22209               Suite 2900
(703) 243-9423                    Atlanta, GA 30303
                                  (404) 954-6967
                                  bcarver@hallboothsmith.com
                Counsel for Proposed Intervenor-Defendants




                                     14
